Citation Nr: 0821148	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-14 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for low back strain.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1980 to 
August 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims.

The Board notes that a statement was received from the 
veteran's representative in April 2006, which noted 
disagreement with the veteran's prior denials of entitlement 
to service connection for low back strain and hiatal hernia.  
These issues were noted as already on appeal.  However, the 
letter also indicated disagreement with the veteran's prior 
denial of entitlement to service connection for depression.  
Though the veteran's representative incorrectly categorized 
this statement as a notice of disagreement, the Board shall 
infer this statement to be a petition to reopen the veteran's 
previously denied claim for depression.  This issue is 
REFERRED back to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional evidentiary development 
must be performed prior to the adjudication of the veteran's 
claims.

The Board notes that the veteran was originally scheduled for 
a Board video conference hearing in May 2007.  The veteran 
failed to report to this hearing due to a family emergency.  
The veteran's motion for a new hearing was later granted by 
the undersigned Veterans Law Judge in July 2007 for good 
cause shown.

In a Report of Contact, received in May 2008, the veteran 
specified that he would prefer to have a Travel Board 
hearing, rather than a video conference hearing.  

Accordingly, the case is REMANDED for the following action:

These claims are remanded to the AMC/RO 
to schedule the veteran for a Travel 
Board hearing.  After the hearing has 
been held, or if the veteran fails to 
report for the hearing or withdraws the 
hearing request, the case should be 
returned directly to the Board for 
further consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).




_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


